Title: Thomas Jefferson, Richard Peters and WSS to John Adams, 21 Mar. 1786
From: Smith, William Stephens,Jefferson, Thomas,Peters, Richard
To: Adams, John


          
            
              
            
            

              

               ½ past 2—Dolly’s—
            
          

          One among our many follies
          Was calling in for Steaks at Dolly’s
          Whereby we’ve lost—& feel like Sinners
          That we have miss’d much better dinners
          Nor do we think that us ‘tis hard on
          Most humbly thus to beg your pardon
          And promise that another time
          We’ll give our reason not our rhime
          So we’ve agreed—our Nem: Con: vote is
          That we thus early
            jointly give you notice
          For as our rule is to be clever
          We hold it better late than never

          
            
              Th. Jefferson
            
          
          
            
              Wm: Stephens Smith
            
          
          
            
              Richard Peters
            
          
        